Per Curiam,
This is an action of assumpsit in which the court below entered a compulsory nonsuit as to defendants Mary E. Brown and Margaret Grayson, and refused on the motion of J. H. Little, plaintiff, to take it off. The result of the trial was a verdict of the jury in favor of J. H. Little, plaintiff, and against Samuel Hazlett, defendant, for the sum of $24,086.61. The facts ascertained by the court and included in its opinion are conceded by the appellant’s counsel to be substantially correct. No question of inaccuracy or insufficiency in the facts as found is raised, and on this branch of the case no special consideration is required. It therefore remains to determine whether the court below erred in entering and refusing to take off the compulsory nonsuit. A careful examination and consideration of the decisions relating to the question involved has satisfied us that the court below committed no error in refusing to set aside the compulsory nonsuit, and in determining that no cause of action was shown against Mary E. Brown and Margaret Gray-son. We therefore dismiss the assignment of error and base our affirmance of the judgment on the able opinion of the learned court below.
Judgment affirmed.